DETAILED ACTION
Amendments made June 29, 2021 have been entered.
Claims 1-3, 6, 9-10 and 12-13 are pending;
Claims 9, 10, 12 and 13 have been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notes: Allulose was also known as psicose.
“Aerated water” as defined in the specification, page 2 lines 11-14, refers to water in which carbonic acid (i.e. carbon dioxide, H2CO3, HCO3-, CO32-) is dissolved and may include water naturally containing carbonic acid, natural carbonic acid-containing water with carbonic acid further added thereto, and water having carbonic acid added thereto.
“Water” as identified in the specification, page 2 lines 15-20, includes any suitable water that can be converted into aerated water.
The rejection of claims 1-3 and 6 under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2015/0110940 A1) has been withdrawn in light of applicant’s amendments made June 29, 2021.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2015/0110940 A1) or alternatively over Lee et al (US 2015/0110940 A1) in view of Yamamoto et al (US 2009/0202699).
Lee et al (Lee) teaches an aerated water comprising water and carbonic acid by teaching of a carbonated beverage product, including a beverage base or mixture and final beverage product, wherein water is the basic ingredient (typically at about 80-99.9%) for the products disclosed (abstract, paragraphs 0009, 0028-0031, 0042, 0046, 0062, and 0068-0070, and claims 8, 11, 18, and 20).  Lee teaches that the beverage products comprise: 1-10%, In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding aeration and the aerated water as with a carbon dioxide pressure of 2.5-4.5 kg/cm2 at 20C as recited in claim 1, Lee is not specific to the aerated water as with a carbon dioxide pressure of 2.5-4.5 kg/cm2 at 20C as recited in claim 1.  Lee teaches that carbon dioxide was used to provide effervescence, may enhance the beverage taste and appearance, and may aid in safeguarding the beverage purity to inhibiting and destroying objectionable bacteria (paragraph 0062).  Lee teaches that the carbon dioxide content may be selected based on the desired level of effervescence and impact of the carbon dioxide on the taste or mouthfeel of the beverage (paragraph 0062).  Thus, it would have been obvious to one of ordinary skill in the art to aerate and adjust the level of effervescence from carbon dioxide in the beverage products of Lee, and thus the resulting pressure from the carbon dioxide, based on the desired level of effervescence and impact of the carbon dioxide on the purity, appearance, and/or taste or mouthfeel of the beverage.  
Alternatively, Yamamoto et al (Yamamoto) teaches of sweetened carbonated beverages, wherein the inner gas pressure present is not particular limited as long as it was acceptable as a level of carbonation, wherein an acceptable level adjusts the gas pressure to 0.2-10kg/cm2, preferably 2-6kg/cm2 at 20C (abstract and paragraph 0036).  It would have been obvious to one of ordinary skill in the art to adjust the aerated water of Lee to a carbon dioxide pressure of preferably 2-6kg/cm2 at 20C as Yamamoto teaches it was an acceptable level of carbonation.  As Lee teaches of carbonation, to use an acceptable level of carbonation known for beverages would have been particularly obvious and well within the purview of one of ordinary skill in the art.

Regarding the aerated water as with a carbon dioxide pressure retention rate of 84% or more as measured after exposure to air at 20C for 20 minutes, compared to the carbon dioxide pressure at the time of exposure to air as recited in claim 6, as applicant discloses that addition of allulose to aerated water can prolong the time for which carbon dioxide was retained (captured) by the aerated water (page 11 lines 16-18); and that combining allulose with water and carbonic acid maintains the carbon dioxide pressure (page 4 line 28 through page 5 line 2), and as Lee teaches of an aerated water which includes allulose, including in the same range as claimed and disclosed (Lee contains about 1-10 parts allulose, preferably 2-5 parts allulose per 100 parts by weight of the aerated water; applicant recites in claim 1 and discloses page 2 lines 27-28, 0.5-2.0 parts allulose per 100 parts aerated water), the product of Lee is considered to encompass, or alternatively make obvious the product as claimed.  Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.

Response to Arguments
Applicant's arguments filed June 29, 2021 have been fully considered but they are not persuasive. 
Applicant argues that an “aerated water” is understood in the art to mean water which would be distinguished from soft drinks; and that having water as an ingredient doesn’t make the product itself water.  Applicant further argues that examples of Lee, such as diet Pepsi show that Lee is not directed to water.

“Aerated water” as defined in the specification, page 2 lines 11-14, refers to water in which carbonic acid (i.e. carbon dioxide, H2CO3, HCO3-, CO32-) is dissolved and may include water naturally containing carbonic acid, natural carbonic acid-containing water with carbonic acid further added thereto, and water having carbonic acid added thereto.
“Water” as identified in the specification, page 2 lines 15-20, includes any suitable water that can be converted into aerated water.
There is nothing in the claims which would exclude the water from having additional ingredients, such as soda flavorings and thus encompassing “soda” as argued.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the exclusion of flavoring or additional soda type ingredients) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
By teaching of a carbonated beverage product, including a beverage base or mixture and final beverage product, wherein water is the basic ingredient (about 80-99.9%) for the products disclosed (abstract, paragraphs 0009, 0028-0031, 0042, 0046, 0062, and 0068-0070, and claims 8, 11, 18, and 20) the teachings of Lee encompass an aerated water comprising water and carbonic acid, as claimed.  Additionally, Lee, paragraph 0046, clearly teaches “water is a basic ingredient in the products disclosed here typically being the vehicle or primary liquid portion in which the D-Psicose is provided and the remaining ingredients in the beverage products are dissolved, emulsified, suspended or dispersed… water is present at a level of from about 80% to about 99.9% by weight of the beverage”.  Lee teaches that carbonation typically may be added to any formulations to enhance the taste and appearance, safeguard product purity, and provide effervescence (paragraphs 0041, 0042, and 0062).  Lee teaches the beverage product is a water composition as it is formed from carbonated water and [flavoring] syrup (paragraphs 0030 and 0031).  Thus, the formation of a carbonated water product as claimed is considered encompassed, or at least an obvious suggestion of Lee.
It is further noted that a teachings of a reference are not limited to its examples and must be considered as a whole.
Applicant states that the aerated water of the present invention has critical significance with respect to the effect of increasing the carbon dioxide pressure when allulose is present in an amount of 0.5-2.0 part by weight.  This comment is not convincing at least because: (1) the 
Applicant argues that Lee does not teach the full range of allulose as claimed.  This argument is not convincing.  As discussed above, Lee teaches that the beverage products comprise: 1-10%, preferably 2-5% D-psicose (abstract, paragraphs 0007, 0009, 0026, 0028-0031, 0042, 0068-0070, and claims 1, 3, 4, 11, 13, 15, 16, 18, and 20), which was also known as allulose, thus the product of Lee contains about 1-10 parts allulose, preferably 2-5 parts allulose per 100 parts by weight of the aerated water.   Lee discloses overlapping ranges. Lee teaches the allulose provides mouthfeel, adds Brix, bulk, improved performance in beverage machines (abstract and paragraph 0011).  It would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Applicant argues that as Lee teaches the beverage is frozen, the compositional amounts disclosed by Lee are related to a frozen product and not a water.  This argument is not understood as ice is water, albeit frozen in a solid state.
In response to applicant's argument that Lee does not teach a carbon dioxide pressure as claimed and Yamato teaches nothing of water with allulose in combination with the claimed pressure, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  As discussed above, the claimed invention, 

Conclusion
Applicant's amendment, requiring both an allulose content of 0.5-2.0 parts by weight and specific carbon dioxide pressure in the independent claim, necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY BEKKER whose telephone number is (571)272-2739.  The examiner can normally be reached on Monday-Friday 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/KELLY J BEKKER/Primary Examiner, Art Unit 1791